United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  December 16, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-20271
                        Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KRISTOPHER BROCK,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:02-CR-364-1
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kristopher Brock appeals his conviction and sentence

following a jury trial for possession with intent to distribute

five grams or more of cocaine base.    21 U.S.C. § 841(a)(1),

(b)(1)(B)(iii).   He argues that 1) his trial counsel rendered

ineffective assistance in failing to object at trial to testimony

regarding his criminal history, 2) his trial counsel rendered

ineffective assistance in failing to object at trial to the

admissibility of a tape recording and to a witness’s trial

testimony regarding the contents of that tape recording, and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-20271
                               -2-

3) the cumulative effect of his trial counsel’s errors deprived

him of a fair trial.

     “We have undertaken to resolve claims of inadequate

representation on direct appeal only in rare cases where the

record allowed us to evaluate fairly the merits of the claim.”

United States v. Higdon, 832 F.2d 312, 314 (5th Cir. 1987); see

Massaro v. United States, 538 U.S. 500, 504-05 (2003).     This is

not one of those rare cases.   The judgment of the district court

is AFFIRMED.